UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4518


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS TERRELL, III,

                Defendant -   Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00172-FDW-1)


Submitted:   December 16, 2011              Decided:   January 5, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Thomas Terrell, III pled guilty pursuant to a

written plea agreement under Fed. R. Crim. P. 11(c)(1)(C) to two

counts of conspiracy to distribute and possession with intent to

distribute narcotics, in violation of 21 U.S.C. §§ 841(b)(1)(B),

846 (2006), and two counts of conspiracy to conduct financial

transactions   involving   the   proceeds   of   unlawful   activity,   in

violation of 18 U.S.C. § 1956(h) (2006).            The district court

accepted the plea agreement and imposed the stipulated sentence

of 156 months’ imprisonment.

          On appeal, Terrell’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that there are no meritorious issues for appeal.            Terrell filed

a pro se supplemental brief asserting that the district court

erred in calculating the applicable statutory minimum sentence

and that the district court erred in applying a second-degree

murder cross-reference.     The Government has elected not to file

a response.    We affirm in part and dismiss in part.

          Prior to accepting a defendant’s guilty plea, Fed. R.

Crim. P. 11(b)(1) requires the district court to ensure that a

defendant understands his right to plead not guilty, the trial

rights he is forfeiting by pleading guilty, the nature of the

charges, any maximum and minimum penalty, and the provisions of

any plea agreement.    Additionally, the district court must find

                                   2
a factual basis for the plea and that the plea is knowing and

voluntary.        Fed. R. Crim. P. 11(b)(2)-(3).                   Because Terrell did

not move to withdraw his guilty plea, the Rule 11 hearing is

reviewed for plain error.               United States v. Martinez, 277 F.3d

517 (4th Cir. 2002).             After thoroughly reviewing the record in

this case, we conclude that the district court complied with the

mandates of Rule 11 in accepting Terrell’s plea.                              The record

confirms that there was a factual basis for the plea, that the

plea was knowing and voluntary, and that Terrell understood his

rights and the consequences of the plea agreement.                        We therefore

affirm Terrell’s conviction.

             We     lack    jurisdiction,        however,      to    review    Terrell’s

sentence.         This court’s jurisdiction to review a sentence is

governed by 18 U.S.C. § 3742(c)(2006), which limits review of a

sentence         determined     pursuant        to    a     Rule    11(c)(1)(C)        plea

agreement to sentences imposed either in violation of the law or

as   a   result      of    an   incorrect       application        of   the   Sentencing

Guidelines.         United States v. Sanchez, 146 F.3d 796, 797 (10th

Cir. 1998); United States v. Littlefield, 105 F.3d 527, 527-28

(9th     Cir.     1997).        Here,   Terrell’s         sentence      was   the     exact

sentence negotiated in the plea agreement and was less than the

applicable statutory maximum.              It could not have been imposed as

a result on an incorrect application of the Guidelines because

it     was   a    contractual      agreement         made    independently       of    any

                                            3
Guidelines calculations.         United States v. Cieslowski, 410 F.3d

353, 364 (7th Cir. 2005).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Terrell’s conviction and dismiss his appeal

as to his sentence.          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.          This court requires that counsel inform

Terrell in writing of the right to petition the Supreme Court of

the United States for further review.           If Terrell requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Terrell.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                       4